 

EXHIBIT 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 12, 2013, by and between NEPHROS, INC., a Delaware corporation
(the “Company”), and LAMBDA INVESTORS LLC (“Lambda”).

 

WHEREAS, Lambda is the beneficial owner of certain securities issued by the
Company; and

 

WHEREAS, the Company and Lambda deem it to be in their respective best interests
to set forth the rights of the Holders in connection with the Registrable
Securities (as defined below).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Company and Lambda, intending legally to
be bound, hereby agree as follows.

 

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

“Affiliate” of any person means any other person who either directly or
indirectly is in control of, is controlled by, or is under common control with
such person.

 

“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or Friday
that is not a day on which banking institutions in The City of New York are
authorized by law, regulation or executive order to close.

 

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company.

 

“Effectiveness Date” shall mean, with respect to the Resale Registration
Statement, the ninetieth (90th) day following the Filing Date in the event the
Resale Registration Statement is not subject to review by the SEC, or the one
hundred eightieth (180th) day following the Filing Date in the event the Resale
Registration Statement is reviewed by the SEC; provided that, if the
Effectiveness Date falls on a Saturday, Sunday or any other day which shall be a
legal holiday or a day on which the SEC is authorized or required by law or
other government actions to close, the Effectiveness Date shall be the following
Business Day.

 

“Effectiveness Period” shall have the meaning set forth in Section 3(a).

 

 

 

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any similar successor federal statute), and the rules and regulations
thereunder, as the same are in effect from time to time.

 

“Filing Date” shall mean the thirtieth (30th) day after the closing of the
Rights Offering; provided that, if the Filing Date falls on a Saturday, Sunday
or any other day which shall be a legal holiday or a day on which the SEC is
authorized or required by law or other government actions to close, the Filing
Date shall be the following Business Day.

 

“Form S-1” shall mean such long registration form under the Securities Act as in
effect on the date hereof or any successor or similar registration form under
the Securities Act subsequently adopted by the SEC which does not permit
inclusion or incorporation of certain information by reference to other document
filed by the Company with the SEC.

 

“Form S-3” shall mean such short registration form under the Securities Act as
in effect on the date hereof or any successor or similar registration form under
the Securities Act subsequently adopted by the SEC which permits inclusion or
incorporation of substantial information by reference to other documents filed
by the Company with the SEC.

 

“Holder” shall mean Lambda and any transferee or assignee of record of
Registrable Securities in accordance with Section 10(c) or any other person
owning of record Registrable Securities that have not been sold to the public.

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, joint venture, trust or unincorporated organization, a government or
agency or political subdivision thereof or any other entity.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by a prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Registrable Securities” shall mean shares of Common Stock issued or issuable to
Lambda in the Rights Offering, and any other securities issued as a result of,
or in connection with, any stock dividend, stock split or reverse stock split,
combination, recapitalization, reclassification, merger or consolidation,
exchange or distribution in respect of the Common Stock referred to above.

 

“Registration Statement” shall mean any registration statement which covers any
of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus included therein, all amendments and supplements to
such Registration Statement, including post-effective amendments, all exhibits
and all material incorporated by reference in such Registration Statement.

 

2

 

 

“Resale Registration Statement” shall mean the Registration Statement referred
to in Section 3(a).

 

“Restricted Securities” shall have the meaning set forth in Section 2 hereof.

 

“Rights Offering” shall mean the Company’s registered offering of up to an
aggregate of 9,166,667 shares of Common Stock at a price of $0.30 per share.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

 

“Rule 415” shall mean Rule 415 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.

 

“SEC” shall mean the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
similar successor federal statute), and the rules and regulations thereunder, as
the same are in effect from time to time.

 

“Underwritten Offering” shall mean a registered offering in which securities of
the Company are sold to an underwriter for reoffering to the public.

 

Section 2. Securities Subject to this Agreement. The securities entitled to the
benefits of this Agreement are the Registrable Securities but, with respect to
any particular Registrable Security, only so long as such security continues to
be a Restricted Security. A Registrable Security that has ceased to be a
Restricted Security cannot thereafter become a Restricted Security. As used
herein, a Restricted Security shall cease to be a Restricted Security, and will
no longer be a Registrable Security hereunder, when: (i) it has been registered
under the Securities Act, the registration statement in connection therewith has
been declared effective and such Restricted Security has been disposed of
pursuant to such effective registration statement; (ii) it is eligible to be
sold or distributed pursuant to Rule 144 without restriction; or (iii) it shall
have ceased to be outstanding.

 



3

 

 

Section 3. Required Resale Registration

 

(a)          On or prior to the Filing Date, the Company shall prepare and file
with the SEC a “resale” Registration Statement (once declared effective by the
SEC, the “Resale Registration Statement”) providing for the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Resale Registration Statement shall be on Form S-1 or another
appropriate form in accordance herewith and with the Securities Act and the
rules promulgated thereunder, except that if the Company is then eligible to
register for resale the Registrable Securities on Form S-3, such registration
shall be on Form S-3. Such Resale Registration Statement shall also cover, to
the extent allowable under the Securities Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities. The Company shall use
its commercially reasonable best efforts to cause the Resale Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event prior to the Effectiveness
Date, and to keep such Resale Registration Statement continuously effective
under the Securities Act until all of the Registrable Securities have ceased to
be Restricted Securities (the “Effectiveness Period”). The Company shall
immediately notify the Holders via facsimile or electronic mail of the
effectiveness of the Resale Registration Statement on the same trading day that
the Company telephonically confirms effectiveness with the SEC, which date shall
be the date effectiveness of the Resale Registration Statement is granted by the
SEC.

 

(b)          As a condition to the inclusion of its Registrable Securities in
the Resale Registration Statement, each Holder shall furnish to the Company such
information regarding such Holder and the distribution proposed by such Holder
as the Company may reasonably request in writing or as shall be reasonably
required in connection with any registration, qualification or compliance
referred to in this Agreement.

 

(c)          In connection with the Company’s registration obligations
hereunder, the Company shall, as expeditiously as reasonably possible:

 

(A)          Prepare and file with the SEC such amendments, including
post-effective amendments, to the Resale Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such Resale
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and as so supplemented or amended to be filed pursuant
to Rule 424 of the Securities Act; (iii) respond as promptly as reasonably
possible to any comments received from the SEC with respect to such Resale
Registration Statement or any amendment thereto or any document filed with the
SEC that would suspend the effectiveness of such Resale Registration Statement,
and as promptly as reasonably possible provide the Holders with true and
complete copies of all correspondence from and to the SEC relating to such
Resale Registration Statement (other than those portions of any correspondence
containing material nonpublic information); and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by such Resale
Registration Statement as so amended or in such Prospectus as so supplemented;
provided, that before filing such Resale Registration Statement or Prospectus,
or any amendments or supplements thereto, the Company shall furnish to one
counsel selected by the Holders holding a majority of the Registrable Securities
covered by such Resale Registration Statement or Prospectus copies of all
documents proposed to be filed, which documents will be subject to review of
such counsel.

 

4

 

 

(B)          Notify the Holders of Registrable Securities to be sold (which
notice shall, pursuant to clauses (iii) through (v) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible and confirm such notice in
writing no later than one trading day following the day (i) (X) when the SEC
notifies the Company whether there will be a “review” of the Resale Registration
Statement and whenever the SEC comments in writing on such Resale Registration
Statement; (Y) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Resale Registration Statement is filed and (Z) with respect to
the Resale Registration Statement or any post-effective amendment, when the same
has become effective; (ii) of any request by the SEC or any other Federal or
state governmental authority for amendments or supplements to the Resale
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Resale Registration Statement
covering any or all of the Registrable Securities or the initiation of any
proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in the Resale Registration Statement
ineligible for inclusion therein or any statement made in the Resale
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Resale Registration Statement, Prospectus or other
documents so that, in the case of the Resale Registration Statement or the
Prospectus, as the case may be, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that any and all of such
information provided pursuant to clause (v) above shall remain confidential to
each Holder until such information otherwise becomes public, unless disclosure
by a Holder is required by law; provided, further, notwithstanding each Holder’s
agreement to keep such information confidential, the Holders make no
acknowledgement that any such information is material, non-public information.
Without limitation of any remedies to which the Holders may be entitled under
this Agreement, if any of the events described in this subsection (B) occur, the
Company shall use its commercially reasonable best efforts to respond to and
correct the event as promptly as possible.

 

(C)          Use its commercially reasonable best efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of the Resale Registration Statement, or (ii) any suspension of
the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as promptly as possible.

 

5

 

 

(D)          Enter into such customary agreements (including an underwriting
agreement in customary form) and take such other actions as the Holders of a
majority of such Registrable Securities or the underwriters, if any reasonably
request in order to expedite or facilitate the dispositions of such Registrable
Securities;

 

(E)          In the case of an underwritten offering, obtain a “cold comfort”
letter or letters from the Company’s independent public accountants in customary
form and covering matters of the type customarily covered by “cold comfort”
letters as the Holders of a majority of such Registrable Securities shall
reasonably request.

 

(F)          In the case of an underwritten offering, obtain an opinion of
counsel for the Company in customary form and covering matters of the type
customarily covered in opinions of issuer’s counsel as the Holders of a majority
of such Registrable Securities may reasonably request.

 

(G)          Make available for inspection by any selling Holder of such
Registrable Securities covered by such Resale Registration Statement, by any
underwriter participating in any disposition to be effected pursuant to such
Resale Registration Statement and by any attorney, accountant or other agent
retained by any such selling Holder or any such underwriter (collectively, the
“Inspectors”), all pertinent financial and other records, pertinent corporate
documents and properties of the Company as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause all of the
Company’s officers, directors and employees to supply all information reasonably
requested by any such selling Holder or Inspectors in connection with such
registration statement. Records which the Company determines, in good faith, to
be confidential and which it notifies the Inspectors are confidential shall not
be disclosed by the Inspectors unless (i) the disclosure of such records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the release of such records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction. Each selling Holder of
Registrable Securities agrees that information obtained by it as a result of
such inspections shall be deemed confidential and shall not be used by it as the
basis for any market transactions in the securities of the Company unless and
until such is made generally available to the public. Each selling Holder of
Registrable Securities further agrees that it will, upon learning that
disclosure of such records is sought in a court of competent jurisdiction, give
notice to the Company to the extent reasonably practicable and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the records deemed confidential.

 

(H)          Furnish to the Holders and their counsel, without charge, at least
one conformed copy of any Resale Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference to the extent
requested by such Holder, and all exhibits to the extent requested by such
Holder (including those previously furnished or incorporated by reference), as
promptly as possible after the filing of such documents with the SEC.

 

6

 

 

(I)          Promptly deliver to each Holder, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Holders may reasonably request in
connection with resales by the Holder of Registrable Securities. Subject to the
terms of this Agreement, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, except after
the giving of any notice pursuant to Section 3(c)(B)(iii) through (v).

 

(J)          Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable best efforts to register or qualify or cooperate with
the selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Resale Registration Statement; provided that the
Company shall not be required to qualify generally to do business as a foreign
corporation in any jurisdiction where, but for the requirements of this clause
(K), it would not be obligated to be so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 

(K)          Use its commercially reasonable best efforts to cause the
Registrable Securities covered by the Resale Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the selling Holders to consummate the disposition
of such Registrable Securities.

 

(L)          Use its commercially reasonable best efforts to cause its transfer
agent to prepare and deliver certificates representing Registrable Securities to
a transferee pursuant to the Resale Registration Statement within three (3)
trading days of delivery to the transfer agent of certificates bearing
restrictive legends, which certificates shall be free of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.

 

7

 

 

(M)          Upon the occurrence of any event contemplated by Section 3(c)(B),
as promptly as reasonably possible under the circumstances taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its stockholders of the premature disclosure of such event, prepare a
supplement or amendment, including a post-effective amendment, to the Resale
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the Resale
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Holders in
accordance with clauses (iii) through (v) of Section 3(c)(B) above to suspend
the use of any Prospectus until the requisite changes to such Prospectus have
been made, then the Holders shall suspend use of such Prospectus. The Company
will use its commercially reasonable best efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable. The Company shall be
entitled to exercise its right under this Section 3(c)(M) to suspend the
availability of the Resale Registration Statement and Prospectus for a period
not to exceed 90 days (which need not be consecutive days) in any 365-day
period.

 

(N)          Comply in all material respects with all applicable rules and
regulations of the SEC and the OTC Bulletin Board (or any successor entity or
any national securities exchange on which the Common Stock is then listed).

 

(O)          The Company shall (i) as soon as reasonably practicable include in
a prospectus supplement or post-effective amendment such information as is
reasonably required to be included therein relating to any proposed sale and
distribution of Registrable Securities by such Holder, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering,
and (ii) as soon as reasonably practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be included in such prospectus supplement or post-effective
amendment.

 

(P)          Unless waived by Holders owning a majority of the outstanding
Registrable Securities, include in such Resale Registration Statement, amendment
thereto, or prospectus or prospectus supplement all material non-public
information made available by the Company to any Holder prior to the filing
thereof, except for material non-public information made available to a Holder
to whom knowledge of a member of the Board of Directors of the Company is
attributable.

 

(d)          Holder hereby covenants with the Company (i) not to make any sale
of the Registrable Securities pursuant to the Resale Registration Statement
without effectively causing the prospectus delivery requirements under the
Securities Act to be satisfied, and (ii) if such Registrable Securities are to
be sold by any method or in any transaction other than as specified in the plan
of distribution disclosed in such Resale Registration Statement, to notify the
Company at least five (5) Business Days prior to the date on which the Holder
first offers to sell any such Registrable Securities.

 

(e)          Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Registration Statement described in this Agreement are not
transferable on the books of the Company unless the stock certificate submitted
to the Company’s transfer agent evidencing such Registrable Securities is
accompanied, if requested by the transfer agent, by a certificate reasonably
satisfactory to the transfer agent to the effect that (i) the Registrable
Securities have been sold in accordance with such Resale Registration Statement
and (ii) the requirement of delivering a current Prospectus has been satisfied.

 

8

 

 

(f)          Holder shall not take any action with respect to any distribution
deemed to be made pursuant to such Resale Registration Statement, which would
constitute a violation of Regulation M under the Exchange Act, or any other
applicable rule, regulation or law.

 

Section 4. Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement will be borne by the Company,
regardless of whether the Resale Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees; (ii) all
reasonable fees and expenses of compliance with federal securities and state
blue sky or securities laws; (iii) all reasonable expenses of printing
(including printing Prospectuses), messenger and delivery services and
telephone; (iv) all reasonable fees and disbursements of counsel for the
Company; (v) all reasonable fees and disbursements of one counsel selected by
the Holders holding a majority of the Registrable Securities, (vi) all
applications and filing fees in connection with qualification of the Registrable
Securities on the OTC Bulletin Board or listing on a national securities
exchange; (vii) Securities Act liability insurance, if the Company so desires
such insurance, (viii) all reasonable fees and disbursements of independent
certified public accountants of the Company (including the expenses of any
special audit and comfort letters required by or incident to such performance)
and (ix) all reasonable fees and expenses of an underwriter or underwriters in
connection with an Underwritten Offering of Registrable Securities.
Notwithstanding anything in this Section 4 to the contrary, the Company shall
not be required to pay any underwriting discounts, commissions or transfer
taxes, if any, relating to the sale or disposition of any Holder’s Restricted
Securities.

 

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any person, including special experts, retained by the Company.

 

9

 

 

Section 5. Indemnification.

 

(a)          Indemnification by the Company. To the fullest extent permitted by
law, the Company shall, notwithstanding any termination of this Agreement,
indemnify and hold harmless each Holder of the Registrable Securities
(including, its officers, directors, members, partners, agents, brokers,
investment advisors and employees of each of them) and each person controlling
such Holder within the meaning of Section 15 of the Securities Act (including
the officers, directors, members, partners, agent and employees of each such
controlling person), with respect to which any registration has been effected
pursuant to this Agreement, against all claims, losses, damages, liabilities,
judgments, fines, penalties, charges, costs (including, without limitation,
reasonable attorneys’ fees and disbursements) and expenses (collectively,
“Losses”), as incurred, including any Losses incurred in settlement of any
litigation, commenced or threatened (subject to Subsection 5(c) below), arising
out of or based on any untrue or alleged untrue statement of a material fact
contained in the Resale Registration Statement or Prospectus, or any amendment
or supplement thereto, incident to any such registration, or based on any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made; provided, that the Company
shall not be liable in any such case to the extent that any untrue or alleged
untrue statement or omission or alleged omission is made in reliance upon and in
conformity with information furnished to the Company by or on behalf of any
Holder and stated to be specifically for use in preparation of such Resale
Registration Statement or Prospectus, or any amendment or supplement thereto;
provided, further, that the Company shall not be liable in any such case where
the Losses arise out of, or are related to, the failure of any Holder to comply
with the covenants and agreements contained in this Agreement. The Company will
also indemnify underwriters participating in the distribution, their officers,
directors, employees, partners and agents, and each Person who controls such
underwriters (within the meaning of the Securities Act), to the same extent as
provided above with respect to the indemnification of the Holders of Registrable
Securities, if so requested. The Company shall notify the Holders promptly of
the institution, threat or assertion of any legal proceeding arising from or in
connection with the transactions contemplated by this Agreement of which the
Company is aware.

 

(b)          Indemnification by Holders of Registrable Securities. In connection
with the Resale Registration Statement or Prospectus, or any amendments or
supplements thereto, each Holder will furnish to the Company in writing such
information and affidavits regarding the Holder or such Holder’s ownership of
the Company’s securities as the Company reasonably requests for use in
connection with such Resale Registration Statement or Prospectus or any
amendments or supplements thereto. Each Holder will severally and not jointly
indemnify the Company, each of its directors and officers, each underwriter of
an underwritten offering of the Registrable Securities in which such Holder
participates, each other Holder whose Registrable Securities are included in
such Resale Registration Statement and each person who controls the Company
within the meaning of Section 15 of the Securities Act (collectively, “Holder
Indemnitees”), against all Losses, as incurred, including any Losses incurred in
settlement of any litigation, commenced or threatened (subject to Subsection
5(c) below), arising out of, or based on, any untrue or alleged untrue statement
of a material fact contained in such Resale Registration Statement or
Prospectus, or any amendment or supplement thereof, incident to any such
registration, or based on any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in light of the circumstances in which they were made,
in each case to the extent, but only to the extent, that such untrue or alleged
untrue statement or omission or alleged omission is made in reliance upon and in
conformity with written information and/or affidavits furnished to the Company
by or on behalf of such Holder; provided, that the indemnity shall not apply to
the extent that such Losses result from the fact that a current copy of the
Prospectus was not made available to the Holders and such current copy of the
Prospectus would have cured the defect giving rise to such Losses. In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the net proceeds received by such Holder upon the sale of
the Registrable Securities covered by such Resale Registration Statement giving
rise to such indemnification obligation. The Holder Indemnitees shall be
entitled to receive indemnities from underwriters participating in the
distribution, to the same extent as provided above, with respect to information
furnished in writing by such underwriters specifically for inclusion in any
Registration Statement, Prospectus or any amendment or supplement thereto.

 

10

 

 

(c)          Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel of such
indemnifying party’s choice; provided, however, that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such indemnified party unless (A) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to the indemnified party in a timely
manner or (B) a written opinion of counsel reasonably acceptable to the
indemnifying party, asserts that a conflict of interest exists between such
person and the indemnifying party with respect to such claims (in which case, if
the indemnified Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person). The indemnifying party will not be subject
to any liability for any settlement made without its consent. No indemnified
party will be required to consent to entry of any judgment or enter into any
settlement unless (x) such judgment or settlement includes as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation, and (y)
the only consequence to the indemnified party under such judgment or settlement
is the creation of an obligation to pay money damages, all of which are being
satisfied by the indemnifying party. An indemnifying party who is not entitled
to, or elects not to, assume the defense of the claim will not be obligated to
pay the fees and expenses of more than one counsel for all parties indemnified
by such indemnifying party with respect to such claim.

 

(d)          Contribution. If for any reason the indemnification provided for in
Subsection 5(a) or Subsection 5(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Subsection 5(a) and
Subsection 5(b), then the indemnifying party shall contribute to the amount paid
or payable by the indemnified party as a result of such Losses in such
proportion as is appropriate to reflect not only the relative benefits received
by the indemnifying party and the indemnified party, but also the relative fault
of the indemnifying party and the indemnified party, as well as any other
relevant equitable considerations. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentations. Notwithstanding the provisions of this Section
5(d), no Holder shall be required to contribute, in the aggregate, any amount in
excess of the amount by which the proceeds actually received by such Holder from
the sale of the Registrable Securities subject to the proceeding exceeds the
amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

11

 

 

Section 6. Participation in Underwritten Registrations.

 

(a)          One or more Holders may elect to retain an underwriter to conduct
an Underwritten Offering of all or a portion of the Registrable Securities held
by such Holders, which underwriter shall be selected by the Holders holding a
majority of the Registrable Securities requested for inclusion in such
Underwritten Offering. In the event any Holders elect to conduct an Underwritten
Offering, such Holders shall promptly give notice to each other Holder and each
such other Holder shall be entitled to participate in such Underwritten Offering
subject to Subsection 6(b) below. Notwithstanding any other provision of this
Agreement, if the underwriter determines in good faith that marketing factors
require a limitation of the number of Registrable Securities to be underwritten,
the number of Registrable Securities that may be included in such Underwritten
Offering shall be allocated among the participating Holders on a pro rata basis
based on the total number of Registrable Securities proposed to be sold in such
Underwritten Offering by such Holders.

 

(b)          No Person may participate in any Underwritten Offering hereunder
unless such Person (i) agrees to sell such Person’s Registrable Securities on
the basis provided in any underwriting arrangements approved by the Holders of a
majority of the Registrable Securities included in such Underwritten Offering
and (ii) completes and executes an underwriting agreement in customary form and
other documents required under the terms of such underwriting agreement. Nothing
in this Section 6 shall be construed to create any additional rights regarding
the registration of Registrable Securities in any Person otherwise than as set
forth herein.

 

(c)          Nothing in this Section 6 shall obligate the Company to pay any
underwriting discounts or commissions in connection with any underwritten
offering of Registrable Securities.

 

Section 7. Rule 144. The Company agrees with each Holder, for so long as any
Restricted Securities remain outstanding and during any period in which the
Company (i) is not subject to Section 13 or 15(d) of the Exchange Act, to make
available, upon request of such Holder in connection with any sale thereof and
any prospective purchaser of such Restricted Securities designated by the
Holder, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Restricted Securities pursuant to Rule 144A, and
(ii) is subject to Section 13 or 15(d) of the Exchange Act, to use reasonable
efforts to make all filings required thereby in a timely manner in order to
permit resales of such Restricted Securities pursuant to Rule 144.

 

12

 

 

Section 8. Legend. Each Holder consents to the placing of any legend required by
the Securities Act as well as the following legend on all certificates
representing shares of Registrable Securities and on any certificate issued at
any time in exchange or substitution for any certificate bearing such legend,
for so long as the securities represented thereby are Registrable Securities:

 

THIS CERTIFICATE IS ISSUED SUBJECT TO THE PROVISIONS OF A REGISTRATION RIGHTS
AGREEMENT, AND ANY TRANSFEREE OF THIS CERTIFICATE OR OF THE SHARES REPRESENTED
BY IT SHALL BE BOUND BY THE PROVISIONS OF SAID AGREEMENT, A COPY OF WHICH IS ON
FILE WITH, AND AVAILABLE FROM, THE SECRETARY OF NEPHROS, INC.

 

Section 9. Delay Periods; Suspension of Sales. Each Holder shall suspend, upon
request of the Company pursuant to Section 3(c)(M), any disposition of
Registrable Securities pursuant to the Resale Registration Statement and
Prospectus, or any amendments or supplements thereto, as contemplated herein
during (i) any period not to exceed two 30-day periods within any one 12-month
period the Company requires in connection with a primary underwritten offering
of equity securities and (ii) any period, not to exceed one 45-day period per
circumstance or development, when the Company determines in good faith that
offers and sales pursuant thereto should not be made by reason of the presence
of material undisclosed circumstances or developments with respect to which the
disclosure that would be required in such a prospectus is premature, would have
an adverse effect on the Company or is otherwise inadvisable; provided, however,
the aggregate number of days that such suspensions and any suspensions under
Section 3(c)(M) may apply during any 365-day period is 90 days. In the event of
a delay period or suspension, the Company will use its commercially reasonable
best efforts to ensure that the use of the Prospectus may be resumed as promptly
as is practicable. Nothing in this Section 9 shall operate to extend the
Effectiveness Date.

 

Section 10. Miscellaneous.

 

(a)          Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given, without the written consent of the
Company and the Holders of a majority of the outstanding Registrable Securities;
provided, however, that no such amendment, modification, supplement, waiver,
consent or departure shall distinguish between Holders or groups of Holders
unless any Holder adversely affected thereby shall have consented thereto in
writing. Notwithstanding the foregoing, no amendment, modification, supplement,
waiver or consent will be valid and binding unless it is in writing, signed by
the requisite Persons, and expressly refers to this Agreement and the provisions
intended to be amended, modified, supplemented, waived or consented to.

 

13

 

 

(b)          Notices. Except where expressly stated otherwise herein, all
notices and other communications provided for or permitted hereunder shall be
made in writing by hand-delivery, first-class mail (registered, return receipt
requested), or air courier guaranteeing overnight delivery:

 

if to any Holder, at the address for such Holder set forth on the records of the
Company; and

 

if to the Company, Nephros, Inc., 41 Grand Avenue, River Edge, New Jersey 0766,
Attention: John Houghton

 

With a copy to: Day Pitney LLP, One Jefferson Road, Parsippany, New Jersey
07054-2891, Attention: Michael T. Rave

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and on the next
Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.

 

The address or person or entity to whose attention any notice or communication
shall be given may be changed by notice to the other parties in accordance with
the provisions of this Section 10(b).

 

(c)          Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties and shall inure to the benefit of each Holder, and it is not
the intention of the parties to confer upon any other person or entity any
rights or remedies. The Company may not assign its rights or obligations
hereunder without the prior written consent of the Holders of a majority of the
outstanding Registrable Securities. Each Holder may assign its respective rights
hereunder to any Person to whom such Holder transfers Registrable Securities,
provided such transfer is in accordance with all applicable securities laws. If
any transferee of a Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities such person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement, including the restrictions on resale set forth in this Agreement and
such person shall be entitled to receive the benefits hereof.

 

(d)          No Inconsistent Agreements. The Company will not hereafter enter
into any agreement with respect to its securities which is inconsistent with,
adversely effects or violates the rights granted to the Holders in this
Agreement.

 

14

 

 

(e)          Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power, or remedy accruing to any Holder, upon any breach,
default or noncompliance of the Company under this Agreement shall impair any
such right, power, or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of any
similar breach, default or noncompliance thereafter occurring. All remedies,
either under this Agreement, by law, or otherwise afforded to Holders, shall be
cumulative and not alternative.

 

(f)          Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(g)          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(h)          Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLES OF THE CONFLICT OF LAWS THEREOF.

 

(i)          Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

(j)          Jurisdiction; Forum. Each party hereto consents and submits to the
exclusive general jurisdiction of the courts of the State of Delaware, the
courts of the United States of America for the District of Delaware, and
appellate courts from any thereof in connection with any dispute arising out of
or relating to this Agreement, and agrees that all suits, actions and
proceedings brought by such party hereunder shall be brought only in such
jurisdictions. Each party hereto waives any objection to the laying of venue in
such courts and any claim that any such action has been brought in an
inconvenient forum. To the extent permitted by law, any judgment in respect of a
dispute arising out of or relating to this Agreement may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of such judgment being conclusive evidence of the fact and
amount of such judgment. Each party hereto agrees that personal service of
process may be effected by any of the means specified in Section 10(b),
addressed to such party. The foregoing shall not limit the rights of any party
to serve process in any other manner permitted by law.

 

15

 

 

(k)          Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT HE OR IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10(K).

 

(l)          Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to registration rights granted with respect to Registrable Securities. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein with respect to the registration rights granted with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter; provided, however, that this Agreement shall not amend, restate or
supersede that certain Registration Rights Agreement, dated September 30, 2010
by and between the Company and the Lender or that certain Registration Rights
Agreement by and between the Company and the Lender dated February 4, 2013 and
such Registration Rights Agreements shall remain in full force and effect.

 

(m)          Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.

 

(n)          Attorneys’ Fees. In the event of any litigation or other proceeding
concerning this Agreement or the transactions contemplated hereby, including any
such litigation or proceeding with respect to the enforcement of this Agreement
against any defaulting party, the prevailing party in such litigation or
proceeding shall be entitled to reimbursement from the party opposing such
prevailing party for all attorneys’ fees and costs incurred by such prevailing
party in such litigation or proceeding, which shall include, without limitation,
all fees, costs and expenses of appeals.

 

[SIGNATURE PAGE FOLLOWS IMMEDIATELY]

 

16

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  NEPHROS, INC.         By: /s/ John C. Houghton   Name:   John C. Houghton  
Title: President and CEO

 

INITIAL HOLDER: Lambda Investors LLC

 

By: /s/ Jay Maymudes   Name: Jay Maymudes   Title:   Vice President, Secretary
and Treasurer  

  

Address for Notices:

Lambda Investors LLC

c/o Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

 

Attention: Arthur Amron

 

17

 

 

SCHEDULE 1

 

Investor   Registrable Securities       Lambda Investors LLC   [to come]

 

18

 

 

EXHIBIT A

 

Form of Counterpart Signature Page

 

IN WITNESS WHEREOF, the undersigned has caused this counterpart to the
Registration Rights Agreement among Nephros, Inc. and the Holders (as defined
therein), dated as of November 12, 2013, as amended from time to time, to be
duly executed and delivered as of _______ __, ____.

 

  [__________________], as an additional Holder         By:
                        Name:     Title:           Notice Address:              
            Attention:   Tel:(___) ___-_____   Fax:(___) ___-_____

 

Accepted and agreed to as of the __ day of _________, ____:

 

NEPHROS, INC.         By:            Name:       Title:    

 

19

 